Case 2:20-cv-10853-MRW Document12 Filed 12/23/20 Pagelof1 Page ID#:31

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-10853 MRW Date December 23, 2020

 

Title Carmen John Perri v. Baja Catch & Grill

 

Present: The Honorable Michael R. Wilner

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Plaintiff filed a notice to dismiss this case without prejudice. (Docket # 11.) This action is
dismissed without prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
